President.
Overseers of the poor have a right to bind out children, who have none to provide for them, till, if females, they arrive at the age of 18 years, or, if males, at the age of 21 years; when, it is presumed, they can provide for themselves. This indenture is good till eighteen.
*265It is a settled point, that one man is not bound by the act of another, except as to rights claimed under that other. A verdict, &c. between two may be traversed by a third person affected by it.
This woman, arrived at an age to provide for herself, calls for the authority of the master or the overseers, to keep her longer in servitude. No authority is shewn, but the indenture. That, of itself, is not sufficient, for a longer term, than till the woman bound arrives at the age of eighteen.
The woman was discharged.